Doitohue, J. granted the motion and referred it to hon. ¡Nathaniel Jarvis, Jr. (the referee already in the case, to try and determine the issues), to fix the amount.
An order was thereupon entered on the 21st day of January, 1880, referring it to Mr. Jarvis “ to fix the amounts of such alimony and counsel fee, and that he report the amounts so fixed by him to this court forthwith.”
On the 5th day of February, 1880, the referee reported and fixed the sum of $250 counsel fee, and five dollars per week alimony, which report was confirmed by the court.